DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2020 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Sullivan (38,329) on February 12, 2021.


The application has been amended as follows: 

1.	(Currently amended) One or more non-transitory computer-readable media comprising a set of instructions that cause a ‎computer ‎device to act as an application server, in response to execution of the set of instructions by the computer ‎device, to cause the computer device operable to: 
update, in response to a received request to access a database object (DBO), a Client Record Subscription Map (CRSM) that indicates changes to DBOs made by different user systems, the CRSM to store an attribute value pairs (AVPs) associated with the DBO, the AVP comprising: 
a value to indicate a user identifier (ID) of a user system that sent the request to access the DBO, and
an attribute to indicate a version of the DBO that is accessed by the user system ; 
the CRSM includes one or more other AVPs that include user identifiers for other user systems that have sent requests to access the DBO, and corresponding attributes indicating versions of the DBO accessed by the other user systems; 
generate or update, in response to a received request to update the DBO, a Client Dirty Records Map (CDRM) for each of the user systems, the CDRM indicating updates to any DBOs previously requested by the requesting user system, the CDRM including the user ID of the user system in the CRSM, and a DBO ID of each DBO that the user system requested to access; 
send, in response to a received request from the user system for fresh or stale status of the DBO, an invalidation message to include the CDRM of the user system; and
revert the attribute indicating the version of the DBO when the DBO has been updated a threshold number of times.

6.	(Canceled)

11.	(Currently Amended) An application server comprising:
a network interface to receive requests to access a database object (DBO) from individual user systems; and
a processor system coupled with a memory system, the processor system to:
update, in response to each received request to access the DBO, a Client Record Subscription Map (CRSM) that indicates changes to DBOs made by the user systems, the CRSM to store a first attribute value pair (AVP) in association with a second AVP, 
the first AVP comprising a first value to indicate a client identifier (ID) of a user system that sent a request to update the DBO, and a first attribute to indicate a version of the DBO after the update indicated by the request is applied to the DBO, and
 the second AVP comprising a second value to indicate a DBO ID of the DBO, and a second attribute to indicate the version of the DBO after the update indicated by the request is applied to the DBO; and
the CRSM includes one or more other AVPs that include user identifiers for other user systems that have sent requests to access the DBO, and corresponding versions of the DBO that is accessed by the other user systems; 
generate or update, in response to a received request to update the DBO, a Client Dirty Records Map (CDRM) for each client ID in the CRSM, each generated CDRM indicating updates to any DBOs previously requested by the corresponding user system, each generated CDRM to indicate a DBO ID of each DBO that the corresponding user system has requested to access; 
send, in response to each received request for updated records of the DBO, an invalidation message to include a CDRM of a requesting user system; and
revert the attribute indicating the version of DBO of an individual first of the plurality of first AVPs when the DBO of the individual first AVP has been updated a threshold number of times.




ALLOWANCE
Claims 1-5, 8-14 and 16-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1 and 11:
“the CRSM includes one or more other AVPs that include user identifiers for other user systems that have sent requests to access the DBO, and corresponding attributes indicating versions of the DBO accessed by the other user systems; generate or update, in response to a received request to update the DBO, a Client Dirty Records Map (CDRM) for each of the user systems, the CDRM indicating updates to any DBOs previously requested by the requesting user system, the CDRM including the user ID of the user system in the CRSM, and a DBO ID of each DBO that the user system requested to access; and send, in response to a received request from the user system for fresh or stale status of the DBO, an invalidation message to include the CDRM of the user system; and revert the attribute indicating the version of the DBO when the DBO has been updated a threshold number of times.”


With respect to Independent Claim 20:
“the CRSM includes one or more other AVPs that include user identifiers for other user systems that have sent requests to access the DBO, and corresponding attributes indicating versions of the DBO accessed by the other user systems; generate or update, in response to a received request to update the DBO, a Client Dirty Records Map (CDRM) for each of the user systems, the CDRM including the user ID of the user system in the CRSM, and a DBO ID of each DBO that the user system requested to access; send, in response to a received request from the user system for fresh or stale status of the DBO, an invalidation message to include the CDRM of the user system; delete the AVP associated with the requesting user system from the CRSM; and delete the CDRM of the requesting user system that is included in the invalidation message.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Demla et al (US Patent Application Publication 2019/0147081)
Terry et al (US Patent Application Publication 2019/0180195)





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163